OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01920 Stralem Fund (Exact name of registrant as specified in charter) 645 Madison AvenueNew York, New York (Address of principal executive offices) (Zip code) Andrea Baumann Lustig Stralem & Company Incorporated645 Madison AvenueNew York, New York 10022 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 888-8123 Date of fiscal year end: October 31, 2014 Date of reporting period: January 31, 2014 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS January 31, 2014 (Unaudited) Shares Common Stocks — 96.6% Value Consumer Discretionary — 9.8% Hotels, Restaurants & Leisure — 3.2% Starbucks Corp. $ Media — 6.6% Discovery Communications, Inc. - Class A (a) Walt Disney Co. (The) Consumer Staples — 6.1% Beverages — 3.3% Coca-Cola Co. (The) Tobacco — 2.8% Philip Morris International, Inc. Energy — 10.6% Energy Equipment & Services — 3.1% Schlumberger Ltd. Oil, Gas & Consumable Fuels — 7.5% Chevron Corp. Exxon Mobil Corp. Health Care — 14.9% Biotechnology — 3.5% Amgen, Inc. Celgene Corp. (a) Health Care Equipment & Supplies — 1.2% Abbott Laboratories Life Sciences Tools & Services — 2.8% Thermo Fisher Scientific, Inc. Pharmaceuticals — 7.4% Merck & Co., Inc. Pfizer, Inc. See notes to Schedule of Investments. STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 96.6% (Continued) Value Industrials — 16.8% Aerospace & Defense — 3.5% United Technologies Corp. $ Air Freight & Logistics — 3.3% FedEx Corp. Electrical Equipment — 3.4% Eaton Corp. plc Industrial Conglomerates — 6.6% Danaher Corp. General Electric Co. Information Technology — 17.9% Communications Equipment — 2.6% QUALCOMM, Inc. Internet Software & Services — 3.1% Google, Inc. - Class A (a) IT Services — 7.0% International Business Machines Corp. Visa, Inc. - Class A Software — 5.2% Microsoft Corp. Oracle Corp. Materials —6.9% Chemicals — 6.9% Dow Chemical Co. (The) E.I. du Pont de Nemours and Co. See notes to Schedule of Investments. STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 96.6% (Continued) Value Telecommunication Services — 3.2% Diversified Telecommunication Services — 3.2% AT&T, Inc. $ Utilities — 10.4% Electric Utilities — 6.6% PPL Corp. Southern Co. (The) Multi-Utilities — 3.8% Dominion Resources, Inc. Total Common Stocks (Cost $269,957,036) $ Shares Money Market Funds — 3.5% Value Dreyfus Government Cash Management Money Market Fund - Class I, 0.01% * $ Dreyfus Treasury Prime Cash Management Fund - Class I, 0.00% * Total Money Market Funds (Cost $13,286,735) $ Total Investments at Value — 100.1% (Cost $283,243,771) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Non-income producing. * Rate shown is the 7-day effective yield at January 31, 2014. See notes to Schedule of Investments. STRALEM EQUITY FUND NOTES TO SCHEDULE OF INVESTMENTS January 31, 2014 (Unaudited) 1.Investment valuation The securities of Stralem Equity Fund (the “Fund”) are valued as of close of business of the regular session of trading on the New York Stock Exchange (normally 4:00 p.m., Eastern time).Securities which are traded on stock exchanges are valued at the closing price on the day the securities are being valued, or, if not traded on a particular day, at the closing bid price.Securities quoted by NASDAQ are valued at the NASDAQ Official Closing Price.Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise, at the last quoted bid price. Investments in money market funds are valued at net asset value. Securities without a readily available price quotation may be priced at fair value as determined in good faith by the management of the Fund and may be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used.Fair value pricing would be utilized in instances when prices of individual portfolio securities are “not readily available,” the market for a security is not active or when there is an occurrence of a “significant event” that occurs after market closings but before the Fund’s net asset value is determined.Such fair value pricing is determined according to procedures adopted by the Board of Trustees. Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of January 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ $
